           Case 6:20-cv-00819-ADA Document 23 Filed 12/10/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 FLEXIWORLD TECHNOLOGIES, INC.,

                        Plaintiff,
 v.                                               Civil Action No. 6:20-cv-00819-ADA

 ROKU, INC.                                       JURY TRIAL DEMANDED

                        Defendants.


                                     SCHEDULING ORDER

       Pursuant to the Court’s Standing Order Governing Proceedings – Patent Case, Plaintiff

Flexiworld Technologies, Inc. (“Flexiworld”) and Defendant Roku, Inc. ( “Roku”) are hereby

granted the following schedule for this matter.


         Date                                              Deadline
 11/23/20                Plaintiff serves preliminary infringement contentions in the form of a
                         chart setting forth where in the accused product(s) each element of the
                         asserted claim(s) are found. Plaintiff shall also identify the earliest
                         priority date (i.e. the earliest date of invention) for each asserted claim
                         and produce: (1) all documents evidencing conception and reduction
                         to practice for each claimed invention, and (2) a copy of the filed
                         history for each patent in suit.

 12/14/20                Deadline for Motions to Transfer.

 1/19/21                 Defendant shall serve preliminary invalidity contentions in the form of
                         (1) a chart setting forth where in the prior art references each element
                         of the asserted claim(s) are found, (2) an identification of any
                         limitations the Defendant contends are indefinite or lack written
                         description under section 112, and (3) an identification of any claims
                         the Defendant contends are directed to ineligible subject matter under
                         section 101.

                         Defendant shall also produce (1) all prior art referenced in the
                         invalidity contentions, (2) technical documents, including software
                         where applicable, sufficient to show the operation of the accused


                                                  1
              Case 6:20-cv-00819-ADA Document 23 Filed 12/10/20 Page 2 of 4




                               product(s), and (3) summary, annual sales information for the accused
                               product(s) for the two years preceding the filing of the Complaint.

    2/1/21                     Parties exchange claim terms for construction.

    2/15/21                    Parties exchange proposed claim constructions.

    2/22/21                    Parties disclose extrinsic evidence. The parties shall disclose any
                               extrinsic evidence, including the identity of any expert witness they
                               may rely upon with respect to claim construction or indefiniteness.
                               With respect to any expert identified, the parties shall identify the
                               scope of the topics for the witness’s expected testimony. 1 With
                               respect to items of extrinsic evidence, the parties shall identify each
                               such item by production number or produce a copy of any such item if
                               not previously produced.

    3/1/21                     Deadline to meet and confer to narrow terms in dispute and exchange
                               revised list of terms / constructions.

    3/8/21                     Plaintiff files Opening claim construction brief, including any
                               arguments that any claim terms are not indefinite.

    3/29/21                    Defendant files Responsive claim construction brief.

    4/5/21                     Plaintiff files Reply claim construction brief.

    4/19/21                    Defendant files a Sur-Reply claim construction brief.
    4/22/21                    Parties submit Joint Claim Construction Statement.

                               See General Issue Note #8 regarding providing copies of the briefing
                               to the Court and the technical adviser (if appointed).

    4/26/21                    Parties submit optional technical tutorials to the Court and technical
                               adviser (if appointed) 2

    5/14/21                    Markman Hearing at 1:30 p.m.

    5/17/21                    Fact Discovery opens; deadline to serve Initial Disclosures per Rule
                               26(a).

    6/14/21                    Deadline to complete venue discovery.

1
  Any party may utilize a rebuttal expert in response to a brief where expert testimony is relied upon by the other
party.
2
  The parties should contact the law clerk to request a Box link so that the party can directly upload the file to the
Court’s Box account.

                                                            2
          Case 6:20-cv-00819-ADA Document 23 Filed 12/10/20 Page 3 of 4




6/25/21               Deadline to add parties.

6/28/21               Deadline to respond to Motion to Transfer.

7/7/21                Deadline to reply to Motion to Transfer.

7/8/21                Deadline to serve Final Infringement and Invalidity Contentions.
                      After this date, leave of Court is required for any amendment to
                      Infringement or Invalidity contentions. This deadline does not relieve
                      the Parties of their obligation to seasonably amend if new information
                      is identified after initial contentions.

9/2/21                Deadline to amend pleadings. A motion is not required unless the
                      amendment adds patents or patent claims. (Note: This includes
                      amendments in response to a 12(c) motion.)

11/11/21              Deadline for the first of two meet and confers to discuss significantly
                      narrowing the number of claims asserted and prior art references at
                      issue. Unless the parties agree to the narrowing, they are ordered to
                      contact the Court’s Law Clerk to arrange a teleconference with the
                      Court to resolve the disputed issues.

12/9/21               Close of Fact Discovery.

12/16/21              Opening Expert Reports.

1/13/22               Rebuttal Expert Reports.

2/3/22                Close of Expert Discovery.

2/10/22               Deadline for the second of two meet and confer to discuss narrowing
                      the number of claims asserted and prior art references at issue to
                      triable limits. To the extent it helps the parties determine these limits,
                      the parties are encouraged to contact the Court’s Law Clerk for an
                      estimate of the amount of trial time anticipated per side. The parties
                      shall file a Joint Report within 5 business days regarding the results of
                      the meet and confer.

2/17/22               Dispositive motion deadline and Daubert motion deadline

                      See Genera Issues Note #8 regarding providing copies of the briefing
                      to the Court and the technical adviser (if appointed)

3/3/22                Serve Pretrial Disclosures (jury instructions, exhibits lists, witness
                      lists, discovery and deposition designations).


                                             3
          Case 6:20-cv-00819-ADA Document 23 Filed 12/10/20 Page 4 of 4




3/17/22                 Serve objections to pretrial disclosures/rebuttal disclosures.


3/24/22                 Serve objections to rebuttal disclosures and File Motions in
                        limine.

3/31/22                 File Joint Pretrial Order and Pretrial Submissions (jury
                        instructions, exhibits lists, witness lists, discovery and
                        deposition designations); file oppositions to motions in limine.


4/7/22                  File Notice of Request for Daily Transcript or Real Time
                        Reporting. If a daily transcript or real time reporting of court
                        proceedings is requested for trial, the party or parties making
                        said request shall file a notice with the Court and e-mail the
                        Court Reporter, Kristie Davis at kmdaviscsr@yahoo.com.

                        Deadline to meet and confer regarding remaining objections
                        and disputes on motions in limine.

3 business days         File joint notice identifying remaining objections to pretrial
before Final Pretrial   disclosures and disputes on motions in limine.
Conference

TBD                     Final Pretrial Conference. The Court expects to set this date at the
                        conclusion of the Markman Hearing.

4/11/22                 Jury Selection/Trial.


 oRDERED this 10th day of December, 2020.




                                                    ALAN D ALBRIGHT
                                                    UNITED STATES DISTRICT JUDGE




                                                4
